Citation Nr: 1549718	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-23 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for breathing problems, to include as secondary to herbicides.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2014, the Veteran appeared and testified at a Travel Board hearing held before the undersigned.  A copy of the hearing transcript has been associated with the claims file.  

In addition to the paper claims file, there is a Virtual VA and VBMS (Veterans Benefits Management System) paperless claims file associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The issues of entitlement to a compensable rating for bilateral hearing loss, entitlement to an initial rating in excess of 30 percent for PTSD, and entitlement to a total disability rating for individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

FINDING OF FACT

During the January 2014 Travel Board hearing, the Veteran withdrew his claim of entitlement to service connection for a disability manifested by breathing problems, to include as secondary to herbicide exposure.  


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal concerning entitlement to service connection for a disability manifested by breathing problems, to include as secondary to herbicide exposure.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Generally, withdrawals of appeals must be in writing.  They must include the name of the veteran, the applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

During the January 2014 Travel Board hearing, the Veteran withdrew his claim of entitlement to service connection for a disability manifested by breathing problems, to include as secondary to herbicide exposure.  In essence, therefore, a "case or controversy" with respect to the issue articulated above does not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  

Although the authorized representative discussed the issue of service connection for breathing problems, to include as secondary to herbicides in the September 2015 Appellant's Brief, the Appellant's Brief did not address the Veteran's January 2014 hearing testimony.  Even if the Veteran's representative expressed the Veteran's desire to move forward with the appeal, this submission would be of no legal effect because the Veteran had already expressed his wish to withdraw the appeal at the January 2014 Travel Board hearing.  Thus, he effectively withdrew the appeal, which includes withdrawal of both the notice of disagreement and the substantive appeal; therefore, any statement by the Veteran's representative received over one year after notice of the November 2010 rating decision cannot revive the withdrawn appeal and also cannot serve as a new notice of disagreement as to this issue.  See 38 C.F.R. § 20.204(c).

Accordingly, the Board no longer has jurisdiction to review the appeal of this claim, in turn requiring its immediate dismissal without prejudice to refiling.


ORDER

This claim of entitlement to service connection for a disability manifested by breathing problems, to include as secondary to herbicide exposure, is dismissed.


REMAND

With respect to the Veteran's bilateral hearing loss claim, the Veteran provided testimony during the January 2014 Board hearing that his hearing had worsened since he was last examined by the VA in June 2011.  Thus, given the apparent assertion of worsening and the significant time since the last VA examination, on remand the Veteran should be afforded a new VA examination to assess the current severity of his bilateral hearing loss disability.  Id. 

With regards to the Veteran's PTSD claim, since the April 2014 Statement of the Case (SOC), additional records have been added to the Veteran's claims file, to include an August 2015 PTSD Disability Benefits Questionnaire (DBQ) examination report.  To date, a SSOC has not been issued.  As the Veteran did not waive initial RO consideration of the new evidence pertinent to his claim, a SSOC also must be issued on remand.  38 C.F.R. § 19.31.

In light of this remand, the Board notes that the claim for TDIU is intertwined with the claims on appeal; accordingly, it too must be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide or authorize the release of any outstanding records from Dr. T. C. and/or any other private facility where the Veteran has been assessed or treated for his PTSD.  See Board hearing in Virtual VA, document labeled Hearing Transcript, receipt date of February 21, 2014, p. 13.  All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain the aforementioned records, a notation to that effect should be included in the claims file.  Specifically, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Schedule the Veteran for a VA audiological evaluation to determine the current severity of the Veteran's bilateral hearing loss.  The Veteran's claims folder must be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

The audiologist should specifically comment on the effect the Veteran's hearing loss, to include his service-connected tinnitus, has on his employability.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the increased rating claims on appeal and the claim for entitlement to a TDIU.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


